MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 30 2020, 9:42 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Michael B. Troemel                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                        Attorney General

                                                          Monika PrekopaTalbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          October 30, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of K.B. (Minor                               20A-JT-816
Child)                                                    Appeal from the Tippecanoe
and                                                       Superior Court
                                                          The Honorable Faith A. Graham,
T.B. (Father),                                            Judge
Appellant-Respondent,                                     The Honorable Tricia L.
                                                          Thompson, Magistrate
        v.
                                                          Trial Court Cause No.
                                                          79D03-1906-JT-88
The Indiana Department of
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020            Page 1 of 11
      Crone, Judge.


                                              Case Summary
[1]   T.B. (Father) challenges the sufficiency of the evidence to support the

      termination of his parent-child relationship with his son, K.B. (Child). We

      affirm.


                                  Facts and Procedural History
[2]   The facts most favorable to the judgment are as follows. Child, born in June

      2017, is the youngest of five children born to Father and A.L. (Mother). His

      four older siblings had been removed from the home and adjudicated children

      in need of services (CHINS) in 2016, after the Indiana Department of Child

      Services (DCS) substantiated reports of numerous incidents of physical abuse

      by Father against Mother and drug use by both parents. Meanwhile, Child

      tested positive for alcohol at birth. Father lived in the same home with Child

      for “a couple months after he was born.” Tr. Vol. 2 at 64.


[3]   In 2018, Mother secured an apartment through the Fresh Start program. In

      May 2018, when the older siblings were having an in-home trial visit at

      Mother’s apartment, Child and some of the siblings tested positive for cocaine.

      Not long after, Child was removed and placed in foster care. Around that same

      time, Father tested positive for alcohol and marijuana.


[4]   In June 2018, DCS filed a separate petition seeking to have Child adjudicated a

      CHINS. Father was ordered to participate in home-based case management,


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020   Page 2 of 11
      relapse prevention, supervised parenting time, and an updated substance abuse

      assessment. He completed the substance abuse assessment as well as a

      character restoration program and engaged in supervised visits with Child.

      Mother continued to report Father for domestic violence. At times, he would

      come to her apartment and refuse to leave. In August 2018, he entered her

      apartment through the balcony, argued with Mother, and held her at knifepoint.

      Not long after, Mother obtained a protective order against Father. Mother and

      Father were seen in public together on one occasion during the time the

      protective order was in place. Id. at 85. Father moved to Chicago in August

      2018, where he lived with a relative and found a job. He did not contact DCS,

      and his whereabouts were unknown. He remained there for a year and did not

      participate in services, submit to drug screens, or contact Child during that

      time. DCS officially suspended Father’s supervised parenting time in January

      2019 for noncompliance. Father last visited Child in August 2018.


[5]   In May 2019, Father’s and Mother’s parental relationships with the older

      siblings were terminated. A month later, DCS changed Child’s permanency

      plan to termination and adoption by his foster parents, whose home includes

      two of Child’s older siblings. One of those siblings suffers from the same

      seizure disorder as Child. DCS filed its termination petition in July 2019, and

      the trial court conducted factfinding hearings in October and December 2019.

      Court appointed special advocate (CASA) Valeska Hilbun and DCS family case

      manager (FCM) David Lloyd testified concerning Child’s seizure disorder and

      learning disabilities, for which he receives treatment, and about the strong bond


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020   Page 3 of 11
      between Child and his foster parents. Both articulated their concern about the

      potential trauma to Child if visits with Father were reinstated, and both

      concluded that termination and adoption are in Child’s best interests. In March

      2020, the trial court issued an order with findings and conclusions terminating

      Father’s and Mother’s parental relationships with Child. Father now appeals. 1

      Additional facts will be provided as necessary.


                                          Discussion and Decision
[6]   Father contends that the trial court erred in terminating his parental relationship

      with Child. When reviewing a trial court’s findings of fact and conclusions

      thereon in a case involving the termination of parental rights, we first determine

      whether the evidence supports the findings and then whether the findings

      support the judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We will set

      aside the trial court’s judgment only if it is clearly erroneous. Bester v. Lake Cty.

      Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A judgment is

      clearly erroneous if the findings do not support the trial court’s conclusions or

      the conclusions do not support the judgment.” In re A.G., 45 N.E.3d 471, 476

      (Ind. Ct. App. 2015), trans. denied (2016). Unchallenged findings stand as

      proven. T.B. v. Ind. Dep’t of Child Servs., 971 N.E.2d 104, 110 (Ind. Ct. App.

      2012), trans. denied. In conducting our review, we neither reweigh evidence nor

      judge witness credibility. E.M., 4 N.E.3d at 642. Rather, we consider only the




      1
          Mother is not participating in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020   Page 4 of 11
      evidence and reasonable inferences most favorable to the judgment. Id. “[I]t is

      not enough that the evidence might support some other conclusion, but it must

      positively require the conclusion contended for by the appellant before there is a

      basis for reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011) (citations

      omitted).


[7]   “Parents have a fundamental right to raise their children – but this right is not

      absolute. When parents are unwilling to meet their parental responsibilities,

      their parental rights may be terminated.” Matter of Ma.H., 134 N.E.3d 41, 45-46

      (Ind. 2019) (citation omitted), cert. denied (2020). To obtain a termination of a

      parent-child relationship, DCS is required to establish in pertinent part:


              (A) that one (1) of the following is true:

              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.


              ….


              (B) that one (1) of the following is true:


              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.

              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020   Page 5 of 11
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


      Ind. Code § 31-35-2-4(b)(2).


[8]   In recognition of the seriousness with which we address parental termination

      cases, Indiana has adopted a clear and convincing evidence standard. Ind.

      Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

      377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

      not reveal that the continued custody of the parents is wholly inadequate for the

      child’s very survival. Rather, it is sufficient to show by clear and convincing

      evidence that the child’s emotional and physical development are threatened by

      the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

      2013) (citation omitted). “[I]f the court finds that the allegations in a

      [termination] petition … are true, the court shall terminate the parent-child

      relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).2




      2
        The argument section of Father’s brief consists largely of complaints about his difficult life and includes
      statements that impugn the trial court’s discernment and intellect. See, e.g., Appellant’s Br. at 12 (“It seems to
      be lost on the trial court,” “The notion that the court can waive [sic] its magic wand and vanquish a parent’s
      difficulties is not realistic.”). We remind counsel that appellate briefs should “present this Court with concise
      arguments supported by statutory law, case law, and the record. Ind. Appellate Rule 46(A)(8). ‘Invectives
      are not argument and have no place in legal discussion.’” Brill v. Regent Commc’ns, Inc., 12 N.E.3d 299, 201


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020                      Page 6 of 11
        Section 1 – Father has failed to establish that the trial court
           clearly erred in concluding that there is a reasonable
      probability that the conditions that resulted in Child’s removal
        from or continued placement outside the home will not be
                                 remedied.
[9]   Father asserts that the trial court clearly erred in concluding that a reasonable

      probability exists that the conditions that led to Child’s removal or continued

      placement outside the home will not be remedied. When assessing whether

      there is a reasonable probability that conditions that led to a child’s removal

      will not be remedied, we must consider not only the initial basis for the child’s

      removal but also the bases for continued placement outside the home. In re

      A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. Moreover, “the

      trial court should judge a parent’s fitness to care for his children at the time of

      the termination hearing, taking into consideration evidence of changed

      conditions.” In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

      “Requiring trial courts to give due regard to changed conditions does not

      preclude them from finding that parents’ past behavior is the best predictor of

      their future behavior.” E.M., 4 N.E.3d at 643. “Due to the permanent effect of

      termination, the trial court also must evaluate the parent’s habitual patterns of

      conduct to determine the probability of future neglect or deprivation of the

      child.” J.T., 742 N.E.2d at 512. In making its case, “DCS need not rule out all




      n.3 (Ind. Ct. App. 2014) (quoting Pittsburgh, Cincinnati, Chicago & St. Louis Ry. Co. v. Muncie & Portland
      Traction Co., 166 Ind. 466, 468, 77 N.E. 941, 942 (1906)), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020                      Page 7 of 11
       possibilities of change; rather, [it] need establish only that there is a reasonable

       probability that the parent’s behavior will not change.” In re Kay.L., 867
N.E.2d 236, 242 (Ind. Ct. App. 2007). The court may properly consider

       evidence of a parent’s substance abuse, criminal history, lack of employment or

       adequate housing, history of neglect, and failure to provide support. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App.

       2003).


[10]   Here, Father does not specifically challenge any of the trial court’s findings.

       These findings reflect Father’s documented history of drug use and domestic

       violence against Mother, the latter of which precipitated a protective order; his

       intermittent incarceration; the fact that he left the state without notifying DCS

       and his whereabouts were unknown for over one year; and his hiatus from any

       services, drug screens, or contact with Child for more than one year. Father

       claimed that he moved to Chicago for cheap rent and a better job and that he

       continued to use marijuana only because it was legal in Illinois. He admitted

       that he did not call Child or send him any cards or letters during his lengthy

       absence from the state. Tr. Vol. 2 at 154. Moreover, he rationalized his failure

       to contact DCS by claiming that he did not have mail or a phone and did not

       know whom to call. Id. at 153-54. His last visit with Child was on August 22,

       2018, and DCS suspended his visitation in January 2019 due to noncompliance.

       Simply put, Father made a choice, and with that choice came his complete

       absence from Child’s life for an extended period. He walked away from the

       plan that might have preserved his relationship with Child. See Lang v. Starke


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020   Page 8 of 11
       Cty. Office of Family & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007)

       (failure to exercise right to visit one’s children demonstrates lack of

       commitment to complete actions necessary to preserve parent-child

       relationship), trans. denied.


[11]   By the time Father returned to Indiana in September 2019 and requested

       reinstatement of his court-ordered visitation, DCS had long since suspended it

       and the case had transitioned into the termination phase. Even then, Father

       notified DCS that he intended to return to Chicago. He ultimately did not

       relocate there, but the trial court made a finding that reinstatement of Father’s

       visits would be too traumatic for Child. While we acknowledge Father’s recent

       efforts, particularly pertaining to his housing and employment, we note that the

       trial court, in its discretion, was free to discount evidence concerning these last-

       minute remedial efforts. See K.T.K., 989 N.E.2d at 1234 (trial court has

       discretion to disregard or discount evidence of remedial efforts made only

       shortly before termination hearing). Father has failed to demonstrate that the

       trial court clearly erred in concluding that there is a reasonable probability that

       the conditions that led to Child’s removal and continued placement outside the

       home will remain unremedied.


          Section 2 – Father has failed to develop cogent argument to
           support his challenge to the trial court’s conclusion that
                    termination is in Child’s best interests.
[12]   In his statement of the issues and summary of the argument, Father also

       challenges the trial court’s conclusion that termination of the parent-child

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020   Page 9 of 11
       relationship is in Child’s best interests. However, we find nothing in his

       argument section concerning this issue, except the following: “The child also

       has an interest in being with his biological parent. There is no harm to the child

       for him to re-establish a solid relationship with a now stable parent.”

       Appellant’s Br. at 12. Father provides no citations to the record or to applicable

       law on best interests of the child and has failed to develop cogent argument as

       required by Indiana Appellate Rule 46(A)(8). He therefore has waived

       consideration of this issue on appeal. A.D.S. v. Ind. Dep’t of Child Servs., 987
N.E.2d 1150, 1156 n.4 (Ind. Ct. App. 2013), trans. denied.


[13]   Waiver notwithstanding, we must look at the totality of the circumstances to

       determine what is in the best interests of a child. In re A.W., 62 N.E.3d 1267,

       1275 (Ind. Ct. App. 2016). Although not dispositive, permanency and stability

       are key considerations in determining the child’s best interests. In re G.Y., 904
N.E.2d 1257, 1265 (Ind. 2009). Likewise, “the testimony of the service

       providers may support a finding that termination is in the child’s best interests.”

       In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010), trans. dismissed.


[14]   Here, the totality of the circumstances shows that Child, age two and a half at

       the time of the factfinding hearings, has significant medical needs and learning

       disabilities. Both FCM Lloyd and CASA Hilbun articulated their concern over

       the extra effort and attention needed to address these issues. They testified that

       Child’s foster parents had gone above and beyond, having made special efforts

       to ensure that he received his medical treatments at Peyton Manning Children’s

       Hospital, that he was properly supervised, particularly during meals due to his

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020   Page 10 of 11
       high risk of choking, and that he received his learning services through First

       Steps. FCM Lloyd testified that the foster parents have experience dealing with

       the seizure disorder because one of Child’s older siblings, whom they also

       adopted, suffers from the same disorder. Tr. Vol. 2 at 81. FCM Lloyd

       articulated his concern about long-term negative effects on Child’s emotions,

       demeanor, and mental health if visits with Father were resumed. CASA Hilbun

       testified that she believes Child sees his foster parents “as his rock” and that

       Child has no bond with his biological parents. Id. at 131. Both providers

       concluded that termination and adoption are in Child’s best interests,

       emphasizing Child’s particular need for permanency and stability, the bond

       between Child and his foster family, which includes two of Child’s siblings, and

       the lack of bond between Child and Father. The evidence and reasonable

       inferences are sufficient to support the trial court’s conclusion that termination

       of Father’s parental rights is in Child’s best interests. Accordingly, we affirm.


[15]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-816 | October 30, 2020   Page 11 of 11